\C°¢\lo\(.l\¢l>b)N-‘

NNNNNNN_¢_¢o-_¢._o-o_¢___»
c\UdJ>UN_O\OW\lQ\lll-PWN_‘O

 

Case 3:18-cr-00017-RCJ-WGC Document 38 Filed 10/26/18 Page 1 of 3

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNlTED STATES OF AMERICA, ) 3:18-CR~017-RCJ-(WGC)
Plaintiff, g
v. § Final Order of Forfeiture
JEREMY CLOUSE, g
Defendant. §

 

 

The United States District Court for the District of Nevada entered a Preliminary Order of
Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(l) and (2) and 'l`itle 18, United States Code,
Section 2253 based upon the plea of guilty by defendant Jeremy C|ouse to the criminal offense,
forfeiting the property set forth in the P|ea Agreement and the Forfeiture Provision of the
Superseding lnfonnation and shown by the United States to have the requisite nexus to the
offense to which defendant Jeremy C|ouse pled guilty. Superseding Information, ECF No. 26;
Plea Agreement, ECF No. 27; Arraignment & Plea, ECF No. 30; Preliminary Order of
Forfeiture, ECF No. 32.

This Court finds that the United States of America may amend this order at any time to
add subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America published the notice of forfeiture in
accordance with the law via the official government internet forfeiture site, www.forfeiture.gov,

///

 

\Co¢\lO’\U\-BL»JN'-‘

NNNNNNN-_o¢-____o_o_¢__
o\M¢PWN_Q\oW\]C'\V!J>WN'-‘O

Case 3:18-cr-00017~RC.J-WGC Document 38 Filed 10/26/18 Page 2 of 3

consecutively from Ju|y 28, 2018, through August 26, 2018, notifying all potential third parties
of their right to petition the Court. Notice of Filing Proof of Publication, ECF No. 33.
This Court finds no petition was filed herein by or on behalf of any person or entity and
the time for filing such petitions and claims has expired.
This Court finds no petitions are pending with regard to the assets named herein and the
time for presenting such petitions has expired.
THEREFORE, lT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all
" possessory rights, ownership rights, and all rights, titles, and interests in the property hereinafter
described are condemned, forfeited, and vested in the United States of America pursuant to Fed.
R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); Title 18, United States Code,
ll seetion 2253; and Titie 21, United states Code, section 853(n)(7) and shall be disposed of
according to |aw:
l. LG cellular phone S/N 8059E28];
2. 2 Micro SD cards, 2 GB each;
3. HP Laptop Computer, Model Pavilion DV7, S/N CNF0153NZL; and
4. LG GS Phone, S/N LGM830C673DE7F.
lT lS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all forfeited
funds, including but not limited to, currency, currency equivalents, certificates of deposit, as well
as any income derived as a result of the United States of America’s management of any property
forfeited herein, and the proceeds from the sale of any forfeited property shall be disposed of
according to law.
IT lS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies

of this Order to all counsel of record.

DATEDthis£ day or /{//71// z/z€/)j, 2018

%QM

UNITED STATH DISTRICT JUDGE

2

 

 

 

